IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-51308
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

CESAR AGUSTO HERNANDEZ

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-00-CR-59-ALL-JN
                       --------------------
                          August 10, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Cesar Agusto Hernandez appeals his conviction and sentence

for possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a)(1).     He argues the district court

erred by admitting a police officer’s testimony about information

he received from an informant.    He argues the testimony was

inadmissable hearsay, that it was not relevant, and that it was

unduly prejudicial.   We review a district court’s evidentiary

rulings for abuse of discretion.    United States v. Torres, 114
F.3d 520, 526 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-51308
                                 -2-

     We conclude that the challenged testimony was offered to

explain the officer’s actions in investigating Hernandez and was

not offered for the truth of the matter asserted.    See Fed. R.

Evid. R. 801.    The prosecution is entitled to give the jury

background information on why the officers acted in investigating

a possible crime.    See United States v. Carrillo, 20 F.3d 617,

620 (5th Cir. 1994).

     Moreover, after reviewing the evidence as a whole, we are

persuaded that the challenged testimony was not prejudicial and

that even if it were prejudicial, there is not a significant

possibility that it had a substantial impact on the jury verdict.

See United States v. Rodriguez, 524 F.2d 485, 487 (5th Cir.

1975).

     AFFIRMED.